DETAILED ACTION
Claims 1–4 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 	Concerning the rejection of claims 1–4 under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2015-168810 A, machine translation; “Tajima ‘810”) as evidenced by InnovationQ Plus machine translation, page 5 repeats the argument that “Tajima ‘810 does not disclose “a resin composition that includes relative to 100 parts by mass of resin, both 40 to 90% by mass of recycled aromatic polycarbonate and 10 to 60% by mass [of] an aromatic polycarbonate that has not been recycled.” This ignores the plain teaching from [0062] that polycarbonate resin (A) suitably contains 80 mass percent or less of a recycled polycarbonate, which corresponds to about 20 mass percent or more of a non-recycled polycarbonate relative to total polycarbonate (A). This overlaps the presently claimed amounts of recycled aromatic polycarbonate resin and one that has not been recycled.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Page 5 argues that “Tajima ‘810 does not disclose or suggest the advantageous nature of having 15 to 50 part by mass of carbon fibers surface-treated with a polyamide” citing the specification and a 37 CFR 1.132 declaration1 as support. Page 6 argues that Example 1, Comparative Examples 4, 5, Example 10, and Comparative Examples 8 and 9 demonstrate that “the use of carbon fibers surface-treated with a polyamide is advantageous with respect to the use of carbon fibers surface-treated with epoxy or urethane resins.”  This is unpersuasive because Tajima ‘810 [0064]-[0065] already teaches carbon fibers surface-treated with a polyamide. Applicant previously acknowledged this on page 4 of their 05/16/2022 response. Tajima ‘810 is not deficient as to the kind of treated carbon fiber employed and so the evidence relied upon does not overcome the prior art.  Moreover, the only apparent difference between the Examples and the Comparative Examples is in “Molded article appearance.”  This is a subjective evaluation (glossiness, abnormal appearance) with no standard of measurement so as to meaningfully distinguish one evaluation from another.  05/16/2022 37 CFR 1.132 declaration, 2 (describing physical properties as being measured in the same manner as in the application); Spec. ¶ 53 (describing the subjective criteria for appearance evaluation).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
	Page 7 argues that “the claimed range of 15 to 50 parts by mass of polyamide surface-treated carbon fibers provides unexpected and advantageous results with respect to polyamide surface treatment outside that range.”  Applicant cites Comparative Examples 6 and 7 as compared with Examples 1, 7, 8, and 10 as support.  This is still unpersuasive because Tajima [0064]-[0065] already teaches at least 10 parts by mass (pbm) of carbon fibers surface-treated with a polyamide, such as 20 to 65 pbm, which substantially overlaps the presently claimed range.  The evidence relied upon does not persuasively show any critical difference over the claimed range, especially for compositions containing carbon fibers surface-treated with a polyamide in amounts closer to the claimed upper range of 50 pbw, such as up to 65 pbw taught Tajima.
	Otherwise, the evidence is still not reasonably commensurate in scope with the present claims because Examples 1, 7, 8, and 10 along with Comparative Examples 6 and 7 only reflect compositions with a 50:50 combination of (A) and (B). It is unknown whether the observed results can be reasonably extrapolated over all species, amounts, and combinations of each of components (A) through (E) encompassed by the present claims.
	Page 8 argues that “Tajima ‘810 does not suggest an advantage of surface treating with polyamide, especially in the claimed range,” arguing that Tajima’s examples contain carbon fibers “not surface treated at all.”  This is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As discussed above, Tajima’s broader teaching explicitly identifies carbon fibers surface-treated with polyamide.  Applicant also argues that the reference does not “make any distinction between using polyamide, urethane, and epoxy as surface treatment,” so there would be no suggestion to use polyamide.  This is unpersuasive because the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).  Otherwise, Tajima defines a narrow number of surface treatment agents (polyamide, epoxy, and urethane), which are each suitable for the same purpose of providing carbon fibers with good dispersibility.  ¶ 64.  Given the limited group of acceptable surface treatment agents defined by Tajima, those of ordinary skill in the art would have reasonably selected polyamide-treated carbon fibers with the reasonable expectation that such carbon fibers would exhibit improved dispersibility as compared to untreated fibers.
	Consequently, the claims remain unpatentable over the previously cited art even as amended.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2015-168810 A, machine translation) as evidenced by InnovationQ Plus machine translation.
	With respect to claim 1, Tajima at claim 1 discloses a polycarbonate resin composition containing 100 parts by mass (pbm) of polycarbonate resin (A), 10 to 100 pbm of carbon fiber (B), and 10 to 50 pbm
of glass fiber (C). [0014] teaches that aromatic polycarbonates are preferred as polycarbonate (A) because it provides advantageous heat resistance, mechanical properties, and electrical characteristics. [0064]-[0065] discloses that carbon fiber (B) is surface-treated with a polyamide-based sizing agent and present in the narrower amount of 20 to 65 pbm. The composition contains 0.03 to 5 pbm of polytetrafluoroethylene and 1 and 30 pbm or less of condensed phosphate ester flame retardant (as evidenced by InnovationQ Plus translation at 11) per 100 pbm of polycarbonate resin (A), where Tajima teaches using a combination of flame retardants. [0090], [0091]. [0062] explains that polycarbonate resin (A) suitably contains 80 mass percent or less of a recycled polycarbonate. Thus, the corresponding amount of non-recycled polycarbonate is about 20 mass percent or more relative to total polycarbonate (A). Alkali-free glass fiber (C) is a reinforcing material or a stabilizer. [0066] (teaching that the glass fiber improves the mechanical strength of the composition); [0068] (teaching that an alkali-free glass fiber improves the thermal stability of the composition).
	Tajima differs from the present claim only because it discloses contents of recycled and non-recycled aromatic polycarbonate, polyamide surface-treated carbon fibers (C), and (phosphate compound (D), and fluorine compound (E) that substantially overlap that presently claimed.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tajima teaches a composition containing recycled aromatic polycarbonate, a non-recycled polycarbonate, polyamide surface-treated carbon fibers (C), phosphate compound (D), fluorine compound (E) in amounts that substantially overlap the presently claimed ranges for each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed.
	With respect to claim 2, Tajima at [0062] explains that polycarbonate resin (A) is suitably a recycled polycarbonate, such as one recycled from a water bottle, building materials, an automobile headlamp lens, and vehicle light guide plate.
	With respect to claim 3, Tajima at [0062] explains that polycarbonate resin (A) is suitably a recycled polycarbonate, such as one recycled from a water bottle, an optical disk, building materials, an
automobile headlamp lens, and vehicle light guide plate.
	With respect to claim 4, Tajima at claim 4 discloses a molded article obtained by molding the composition therein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of this Office action, this is assumed to be the 37 CFR 1.132 declaration filed 05/16/2022.